1
2
3


                                                              JS-6
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11   VANESSA MAYEN AND CHRIS                    Case No. 8:19-CV-01192 (AG-SK)
     ESPANA,
12                                              ORDER GRANTING
                    Plaintiffs,                 STIPULATION TO REMAND
13                                              CASE TO STATE COURT
           v.
14                                              Complaint Filed: May 14, 2019
     BMW OF NORTH AMERICA, LLC,
15   AND PAG ONTARIO B1, INC., DBA              District Judge: Andrew J. Guilford
     BMW OF ONTARIO, and DOE 1                  Courtroom: 10D
16   through DOE 101, inclusive,
                                                Magistrate Judge: Steve Kim
17                  Defendants.                 Courtroom 540, 5th Floor
18                                              Trial Date: Not Set
19
20         Pursuant to Local Rules 7-1 and 52-4.1, the Court has reviewed the Stipulation
21   to Remand Case to State Court and hereby orders as follows:
22         The Action shall be remanded to State Court in accordance with the parties’
23   stipulation.
24         IT IS SO ORDERED.
25
26   Dated: July 9, 2019
                                             HON. ANDREW J. GUILFORD
27                                           DISTRICT JUDGE

28
                                  -1-  Case No. 8:19-CV-01192 (AG-SK)
       ORDER GRANTING STIPULATION TO REMAND CASE TO STATE COURT
